

115 HR 2416 IH: Menstrual Products Right to Know Act of 2017
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2416IN THE HOUSE OF REPRESENTATIVESMay 11, 2017Ms. Meng (for herself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require menstrual product ingredient list labels.
	
 1.Short titleThis Act may be cited as the Menstrual Products Right to Know Act of 2017.2.Labeling requirement for menstrual products (a)Menstrual products, such as menstrual cups; scented, scented deodorized, or unscented menstrual pads or tampons; therapeutic vaginal douche apparatuses; or obstetrical and gynecological devices described in section 884.5400, 884.5425, 884.5435, 884.5460, 884.5470, or 884.5900 of title 21, Code of Federal Regulations (or any successor regulation), shall be deemed to be misbranded under section 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) unless it bears a label listing the name of each ingredient or component of the device in order of the most predominant ingredient or component to the least predominant ingredient or component.(b)The amendment made by subsection (a) applies only with respect to a device manufactured more than one year after the date of the enactment of this Act.